    
EXHIBIT 10.41


EXECUTION VERSION




AMENDMENT NO. 1 to
SECOND AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT






This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT (this “Amendment”), dated as of September 27, 2017, is entered into by
and among Greif Receivables Funding LLC, a Delaware limited liability company,
as seller (the “SPV”), Greif Packaging LLC (“GP”), a Delaware limited liability
company, Delta Petroleum Company, Inc., a Louisiana corporation, and American
Flange & Manufacturing Co., Inc., a Delaware corporation, as originators (each,
an “Originator” and collectively, the “Originators”), GP, as servicer (in such
capacity, the “Servicer”), The Bank of Tokyo-Mitsubishi UFJ Ltd., as a Committed
Investor, a Managing Agent and an Administrator, and Coöperatieve Rabobank U.A.,
New York Branch (“Rabobank”), as a Committed Investor, a Managing Agent, an
Administrator and the Agent.


RECITALS


WHEREAS, the SPV, the Servicer, the Originators and Rabobank have entered into
that certain Second Amended and Restated Transfer and Administration Agreement
dated as of September 28, 2016 (as amended, supplemented, amended and restated
or otherwise modified from time to time, the “TAA”); and


herein;

WHEREAS, the parties hereto wish to make certain amendments to the TAA as set
forth



NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the TAA, the parties hereto agree as follows:


SECTION 1. Definitions. All capitalized terms used but not defined herein have
the meanings provided in the TAA.


SECTION 2. Amendments to the TAA. The TAA is hereby amended as follows:


2.1. Section 1.1 of the TAA is hereby amended as follows:


(a) The definition of “Commitment Termination Date” in Section 1.1 of the
TAA is hereby amended and restated in its entirety to read as follows:


““Commitment Termination Date” means the earlier to occur of September 26,
2018, or such later date to which the Commitment Termination Date may be
extended by the SPV, the Agent and the Committed Investors (each in their sole
discretion).”.


(b) The definition of “Concentration Percentage” in Section 1.1 of the TAA is
hereby amended and restated in its entirety to read as follows:




























725271191 13433265




--------------------------------------------------------------------------------





“Concentration Percentage” means (i) for any Group A Obligor that is not a
Special Obligor, 10.00%, (ii) for any Group B Obligor that is not a Special
Obligor, 10.00%, (iii) for any Group C Obligor that is not a Special Obligor,
6.00%, (iv) for any Group D Obligor that is not a Special Obligor, 2.00%, and
(v) for any Special Obligor, such Special Obligor’s Special Concentration
Percentage.”.


(c) The definition of “Concentration Reserve” in Section 1.1 of the TAA is
hereby amended and restated in its entirety to read as follows:


““Concentration Reserve” means, at any time, the ratio (expressed as a
percentage) computed by dividing (a) the largest of: (i) the difference of (A)
the sum of the Unpaid Balances of Eligible Receivables of the four (4) largest
Group D Obligors (including any Special Obligor that is a Group D Obligor) minus
(B) the amount (if any) by which (I) the Unpaid Balance of Eligible Receivables
of each such Group D Obligor exceeds an amount equal to (II) the sum of (x) the
Concentration Percentages for such Group D Obligors, multiplied by the Unpaid
Balance of all Eligible Receivables plus, (ii) the difference of (A) the sum of
the Unpaid Balances of Eligible Receivables of the two (2) largest Group C
Obligors (including any Special Obligor that is a Group C Obligor) minus (B)
amount (if any) by which (I) the Unpaid Balance of Eligible Receivables of each
such Group C Obligor exceeds an amount equal to (II) the Concentration
Percentages for such Group C Obligors, multiplied by the Unpaid Balance of all
Eligible Receivables, (iii) the difference of (A) the Unpaid Balances of
Eligible Receivables of the largest Group B Obligor (including any Special
Obligor that is a Group B Obligor) minus (B) amount (if any) by which (I) the
Unpaid Balance of Eligible Receivables of such Group B Obligor exceeds an amount
equal to (II) the Concentration Percentage for such Group B Obligor, multiplied
by the Unpaid Balance of all Eligible Receivables, by (b) the Aggregate Unpaid
Balance at such time.”.


(d) The definition of “Fee Letter” in Section 1.1 of the TAA is hereby amended
and restated in its entirety to read as follows:


““Fee Letter” means, as applicable, (i) the confidential letter agreement among
the SPV, the Agent and the Managing Agent for each Investor Group and (ii) each
confidential letter agreement entered into by the SPV, the Agent and any
Managing Agent for an Investor Group that becomes a party to this Agreement on
or after the Closing Date.”


(e) The following definition of “First Amendment Effective Date” is added to
Section 1.1 of the TAA in its appropriate alphabetical sequence:


““First Amendment Effective Date” means September 27, 2017.”


(f) The definition of “Majority Investors” in Section 1.1 of the TAA is hereby
amended and restated in its entirety to read as follows:




--------------------------------------------------------------------------------





““Majority Investors” means, (i) at any time there are two or fewer Committed
Investors, all Committed Investors, and (ii) at any time there are three or more
Committed Investors, those Committed Investors that hold Commitments aggregating
in excess of fifty percent (50%) of the Facility Limit as of such date (or, if
the Commitments shall have been terminated, the Investors whose aggregate pro
rata shares of the Net Investment exceed fifty percent (50%) of the Net
Investment).”.


(g) The following definition of “Special Concentration Percentage” is added to
Section 1.1 of the TAA in its appropriate alphabetical sequence:


““Special Concentration Percentage” means, for any Special Obligor, the “Special
Concentration Percentage” assigned to such Special Obligor and agreed to in
writing by the agent, the Majority Investors and the SPV substantially in the
form of Exhibit G hereto. As of September 27, 2017, the Special Concentration
Percentage of King Paper Limited Corporation is 4.00%”.


(h) The following definition of “Special Obligor” is added to Section 1.1 of the
TAA in its appropriate alphabetical sequence:


““Special Obligor” means King Paper Limited Corporation and any other Obligor
designated as a “Special Obligor” by the Agent and the SPV pursuant to a written
notice substantially in the form of Exhibit G hereto; provided that the Agent
and the Majority Investors may revoke the designation of any Obligor as a
Special Obligor at any time upon two (2) Business Days’ prior written notice to
the SPV.”.


(i) Section 2.2(a) of the TAA is hereby amended and restated in its entirety as
follows:


“(a) Investments. On the Closing Date, and thereafter from time to time prior to
the Termination Date, on request of the SPV in accordance with Section 2.3, each
Managing Agent (on behalf of the applicable Investors as determined pursuant to
Section 2.3) shall pay to the Agent, and the Agent shall pay to the SPV, the
applicable Investor Group Percentage of an amount equal in each instance to the
lesser of (i) the amount requested by the SPV under Section 2.3(a), and (ii) the
largest amount that will not cause (A) the Net Investment to exceed the Maximum
Net Investment and (B) the sum of the Net Investment and Required Reserves to
exceed the Net Pool Balance. Each such payment is herein called an
“Investment”.”


(j) Section 2.3(d) of the TAA is hereby amended and restated in its entirety as
follows:


“(d) Payment of Investment. On any Investment Date, each Uncommitted Investor or
each Committed Investor, as the case may be, shall remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a))




--------------------------------------------------------------------------------





to the account of the Managing Agent specified therefor from time to time by the
Managing Agent by notice to such Persons by wire transfer of same day funds.
Following the Managing Agent’s receipt of funds from the Investors as aforesaid,
the Managing Agent shall remit such funds received to the Agent, and the Agent
shall remit such funds to the SPV’s account at the location indicated in the
Notice Letter Agreement, by wire transfer of same day funds.”


(k) The first sentence of Section 2.3(e) is hereby amended and restated in its
entirety as follows:


“Unless a Managing Agent shall have received notice from any Investor in its
Investor Group that such Person will not make its share of any Investment
available on the applicable Investment Date therefor, a Managing Agent may (but
shall have no obligation to) make any such Investor’s share of any such
Investment available to the Agent in anticipation of the receipt by the Managing
Agent of such amount from the applicable Investor.”








(l) Section 2.5(a) of the TAA is hereby amended and restated in its entirety as
follows:


“(a) to the Agent, and to the Agent for the benefit of each Managing Agent, all
fees hereunder and under each Fee Letter, all amounts payable pursuant to
Article IX, if any, and the Servicing Fees, if required pursuant to Section
2.12(b); and”


(m) Section 2.7 of the TAA is hereby amended and restated in its entirety as
follows:


“SECTION 2.7 Payments and Computations, Etc. All amounts to be paid or deposited
by the SPV or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 12:00 noon on the day when due in
immediately available funds; if such amounts are payable to the Agent (whether
on behalf of any Managing Agent, Investor or otherwise) they shall be paid or
deposited in the account indicated under the heading “Payment Information” in
Section 11.3, until otherwise notified by the Agent. The Agent shall pay all
amounts payable to each Managing Agent at the direction of such Managing Agent.
The SPV shall, to the extent permitted by Law, pay to the Agent, or to the Agent
for the benefit of the Investors, as applicable, upon demand, interest on all
amounts not paid or deposited when due hereunder (subject to any applicable
grace period) at the Default Rate. All computations of per annum fees hereunder
shall be made on the basis of a year of 365 (or in the case of a leap year, 366)
days for the actual number of days (including the first but excluding the last
day) elapsed. Any computations made by the Agent of amounts payable by the SPV
hereunder shall be binding upon the SPV absent manifest error.”




--------------------------------------------------------------------------------





(n) Section 2.12(a)(i) of the TAA is hereby amended and restated in its entirety
as follows:


“(i) hold in trust for the benefit of the Agent (on behalf of each Managing
Agent and such Managing Agents’ Investor Groups) an amount equal to the
aggregate of the Yield (which, in the case of Yield computed by reference to the
CP Rate, shall be determined for such purpose using the CP Rate most recently
determined by the applicable Administrator, multiplied by the Fluctuation
Factor) and the Program Fee, in each case for the related Rate Period accrued
through such day for all Portions of Investment, the Facility Fee and the
Servicing Fee accrued through such day, and any other Aggregate Unpaids (other
than Net Investment not then due and owing) accrued through such day and not
previously held in trust (and which are then due);”


(o) Section 2.12(a)(ii) of the TAA is hereby amended and restated in its
entirety as follows:


“(ii) hold in trust for the benefit of the Agent (on behalf of each Managing
Agent and such Managing Agents’ Investor Groups) an amount equal to the excess,
if any, of:


(A) the greatest of:


(1) if the SPV shall have elected to reduce the Net Investment under Section
2.13, the amount of the proposed reduction,


(2) the amount, if any, by which the sum of the Net Investment and Required
Reserves shall exceed the Net Pool Balance, together with the amount, if any, by
which the Net Investment shall exceed the Maximum Net Investment, and


(3) if such day is on or after the Termination Date, the Net
Investment; over


(B) the aggregate of the amounts theretofore set aside and then so held for the
benefit of the Agent (on behalf of each Managing Agent and such Managing Agents’
Investor Groups) pursuant to this clause (ii); and”


(p) Section 2.12(c)(i) of the TAA is hereby amended and restated in its entirety
as follows:


“(i) to the Agent, for the benefit of each Managing Agent, pro rata based on the
amount of accrued and unpaid Yield owing to such Managing Agent’s Investor
Group, in payment of the accrued and unpaid Yield and Program Fee on all
Portions of Investment and for the related Rate Period and the Facility Fee then
due and owing;”




--------------------------------------------------------------------------------





(q) Section 2.12(c)(iii) of the TAA is hereby amended and restated in its
entirety as follows:


“(iii) to the Agent, for the benefit of each Managing Agent, (A) prior to the
Termination Date, pro rata based upon the Net Investment attributable to such
Managing Agent’s Investor Group in reduction of the outstanding Net Investment,
an amount equal to the sum of (x) the positive difference (if any) of (I) the
sum of the Net Investment plus the Required Reserves minus (II) the Net Pool
Balance and (y) the amount of any optional reduction of the Net Investment
specified by the SPV in accordance with Section 2.13, and (B) on or after the
Termination Date, pro rata based upon the Net Investment attributable to such
Managing Agent’s Investor Group in reduction of the outstanding Net Investment,
an amount equal to the outstanding Net Investment;”


(r) Section 2.12(c)(iv) of the TAA is hereby amended and restated in its
entirety as follows:


“(iv) to the Agent, and to the Agent for the benefit of each other Secured Party
as such Secured Party may be entitled to such payment, pro rata based on the
amounts due and owing to each of them, in payment of any other Aggregate Unpaids
(other than Net Investment not then due and owing) then due and owing by the SPV
hereunder to such Person (including, without limitation, any amounts owed
pursuant to Section 9.3 hereof) (in each case, without duplication);”


(s) Section 3.1(d) of the TAA is hereby amended and restated in its entirety as
follows:


“(d) Payments to Agent’s Account. After any assignment in whole by a Conduit
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1 at any time on or after the related Conduit Investment Termination
Date, all payments to be made hereunder by the SPV or the Servicer to such
Conduit Investor shall be made to the Agent’s account, for the benefit of the
Managing Agent of such Conduit Investor, as such account shall have been
notified to the SPV and the Servicer.”


2.2. Annex A hereto is hereby added to the TAA as Exhibit G in appropriate
alphabetical sequence:


SECTION 3. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following: (i) receipt by the Agent of a counterpart (or
counterparts) of this Amendment, duly executed by each of the parties hereto or
other evidence satisfactory to the Agent of execution and delivery by such
parties (ii) receipt by the Agent of a counterpart (or counterparts) of the
Second Amended and Restated Fee Letter, dated as of September 27, 2017, by and
among the SPV, Cooperatieve Rabobank U.A., New York Branch, and The Bank of
Tokyo-Mitsubishi UFJ Ltd., (iii) receipt by the Agent of reliance letters by
Vorys, Sater, Seymour and Pease LLP, addressed to The Bank of Tokyo-Mitsubishi
UFJ Ltd., with respect to (x) the Bankruptcy Bring Down Opinion as to Certain
Bankruptcy Matters, dated as of




--------------------------------------------------------------------------------





September 28, 2016 and (y) the Legal Opinion on UCC and Enforceability Matters,
dated as of September 28, 2016, and (iv) payment to the Agent, for the benefit
of the Managing Agent of each Investor Group, on behalf of the Investors in such
Investor Group, of an extension fee in an amount equal to the product of (A)
0.05% and (B) the Commitment of the Committed Investors in such Managing Agent’s
Investor Group.


SECTION 4. Miscellaneous.


4.1. Representations and Warranties. (i) Each of the SPV, each Originator and
the Servicer hereby represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms, (ii) the SPV hereby represents and warrants that upon
the effectiveness of this Amendment, no Termination Event or Potential
Termination Event shall exist and (iii) each of the SPV, the Originators and the
Servicer hereby represents and warrants that the representations and warranties
of such Person set forth in the TAA and any other Transaction Document are true
and correct in all material respects (except those representations and
warranties qualified by materiality or by reference to a material adverse
effect, which are true and correct in all respects) as of the date hereof as
though made on and as of such day (unless such representations and warranties
specifically refer to a previous day, in which case, they shall be complete and
correct in all material respects (or, with respect to such representations or
warranties qualified by materiality or by reference to a material adverse
effect, complete and correct in all respects) on and as of such previous day).


4.2. References to TAA. Upon the effectiveness of this Amendment, each reference
in the TAA to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of
like import shall mean and be a reference to the TAA as amended hereby, and each
reference to the TAA in any other document, instrument or agreement executed
and/or delivered in connection with the TAA shall mean and be a reference to the
TAA as amended hereby.


4.3. Effect on TAA. Except as specifically amended above, the TAA and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.


4.4. No Waiver. Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Agent or any Investor under the TAA or any other
document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, except as specifically
set forth herein.


4.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.


4.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.


4.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Facsimile or
other electronic signature pages shall be as effective as originals.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.






 
 
GREIF RECEIVABLES FUNDING LLC
 
 
By: /s/ Gary Martz
 
 
Name: Gary Martz
 
 
Title: Secretary
 
 
 
 
 
 
 
GREIF PACKAGING LLC,
 
 
Individually, as an Originator and as the Servicer
 
 
By: /s/ Gary Martz
 
 
Name: Gary Martz
 
 
Title: Secretary
 
 
 
 
 
 
 
DELTA PETROLEUM COMPANY, INC.,
 
 
as an Originator
 
 
 
 
By: /s/ Gary Martz
 
 
Name: Gary Martz
 
 
Title: Secretary
 
 
 
 
 
 
 
AMERICAN FLANGE & MANUFACTURING CO., INC.,
 
 
as an Originator
 
 
 
 
By: /s/ Gary Martz
 
 
Name: Gary Martz
 
 
Title: Secretary







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










--------------------------------------------------------------------------------





 
 
COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
 
 
as a Committed Investor for the Rabobank Investor Group, a Managing Agent, an
Administrator and the Agent
 
 
 
 
 
 
 
 
 
By: /s/ Thomas McNamara
 
 
Name: Thomas McNamara
 
 
Title: Vice President
 
 
 
 
 
 
 
By: /s/ Christopher Lew
 
 
Name: Christopher Lew
 
 
Title: Executive Director



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ LTD.,
 
 
 
As a Committed Investor, a Managing Agent and an Administrator
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Eric Williams
 
 
 
Name: Eric Williams
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------





ANNEX A


































































































































725271191 13433265




--------------------------------------------------------------------------------





EXHIBIT G




FORM OF SPECIAL OBLIGOR APPROVAL NOTICE


Cooperatieve Rabobank U.A., New York Branch, as Agent
245 Park Avenue, 37th Floor
New York, New York 10167




[Insert Date]




[Address]


GREIF RECEIVABLES FUNDING LLC [Address]




Re: Approval of Special Obligor


Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Transfer and Administration
Agreement, dated as of September 28, 2016, as amended (the “TAA”), by and among
Greif Receivables Funding LLC (the “SPV”), Greif Packaging LLC (“GP”), as
Servicer, GP, Delta Petroleum Company, Inc., and American Flange & Manufacturing
Co., Inc., as Originators, Cooperative Rabobank U.A., New York Branch, as a
Committed Investor, a Managing Agent, an Administrator and Agent and the various
Investor Groups, Managing Agents and Administrators from time to time parties
thereto. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the TAA.


The Agent and the SPV hereby designate [name of party] as a Special Obligor (the
“Special Obligor”) with a “Special Concentration Percentage” equal to %. It is
understood and agreed that the Agent and the Majority Investors may revoke such
designation at any time upon two (2) Business Days’ prior written notice to the
SPV.










































725271191 13433265




--------------------------------------------------------------------------------





Very truly yours,






COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Agent






By:      Name:      Title:     






[[MAJORITY INVESTOR],
as a Majority Investor






By:      Name:      Title: ]














Consented to and Acknowledged by:


GREIF RECEIVABLES FUNDING LLC, as the SPV






By:      Name:
Title:




































725271191 13433265




